COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MIKE NAMI,                                      '
                                                              No. 08-12-00004-CV
                              Appellant,         '
                                                                Appeal from the
 v.                                              '
                                                              388th District Court
 ISABEL NAMI,                                    '
                                                            of El Paso County, Texas
                                                 '
                              Appellee.
                                                     '        (TC# 2008CM3740)



                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant

the motion and dismiss the appeal with prejudice. Costs are assessed against the Appellant. See

TEX.R.APP.P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
April 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.